DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a setting unit ;image capturing units; a control unit; a provision unit; recognition unit; an object recognition unit in claims 1-15,18,19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a first setting operation of deciding a relative arrangement of the plurality of image capturing units in accordance with a setting selected from a plurality of sellings respectively defining relative arrangements between the plurality of image capturing units; and a second setting operation of deciding the arrangement of the plurality of image capturing units by rotating the plurality of image capturing units while maintaining the relative arrangement between the plurality of image capturing units decided by the first setting operation; and a control unit configured to control the arrangement of the plurality of image capturing units in accordance with a setting by the setting unit.”
As of Claims 2-17 : Claims 2-17 depend from Claim 1 and are allowed as well.

As of claim 18: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 18 that includes, “a first setting operation of deciding a relative arrangement of the plurality of image capturing units in accordance with a setting selected from a plurality of setting respectively defining relative arrangement between the plurality of image capturing units; and a second s setting operation of deciding the arrangement of the plurality of image capturing units by rotating the plurality of image capturing units while maintaining the relative arrangement between the plurality of image capturing units decided by the first setting operation; and controlling the arrangement of the plurality of image capturing units in accordance with a setting by the setting.”
As of claim 19: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 19 that includes, “a first setting operation of deciding a relative arrangement of the plurality of image capturing units in accordance with a setting selected from a plurality of setting respectively defining relative arrangement between the plurality of image capturing units; and a second s setting operation of deciding the arrangement of the plurality of image capturing units by rotating the plurality of image capturing units while maintaining the relative arrangement between the plurality of image capturing units decided by the first setting operation; and controlling the arrangement of the plurality of image capturing units in accordance with a setting by the setting.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 2017/0347019 A1) teaches an image pickup apparatus to which 4 lens units allachable, the image pickup apparatus comprising: at least one processor and a memory holding a program which makes the processor function as (camera controller 44): an acquisition unit configured to acquire information about the atlached lens unit (Fig. 1: Para.0023): a setling unit capable of setting an adiusiment value for setting (Fig.1: abstract}, from a plurality of values (fig.1; absstract), an adjustment amount for adjusting a focal point shit amount of the lens unit (fig.1; abstract; Para. O055): and a control unit configured to acquire the adiustment amount based on the adiusiment value set by the setiing unit and the information about thie lens unt acquired by the acauisitian unit (camera controller 41; Para.0061-0063), and adiust the focal point shift amount of the lens unit by using the adiusiment amount (fig.1: adjustment range setting circuit 415: Para 0082-0083: aciustable range based on focal posilion), wherem the seting uni changes a first range according to the information about the lens unit
Ardo et al. (US 2016/0286134 A1) teaches [0027] The present invention relates to systems of networked cameras, see FIG. 1 for a schematic example of such a system. The system may for example be a monitoring or a surveillance system. The schematic example includes cameras 10a, 10b and 10c which are connected to a communication network 12 and a camera managing device 14 also being connected to the communication network 12. The camera managing device 14 having a display 50. The cameras 10a-10c may be network attached motion video cameras, e.g., a type of camera provided by Axis Communications AB, Emdalavägen 14, SE-223 69 Lund, Sweden, “www.axis.com”, that are configured for communication over a network. The communication network 12 may be any communication network, e.g., a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, a public switched telephone network, a local telephone network, a wired network, a wireless network, a cellular network, etc. The camera managing device 14 may be any device enabled to interact with a user via an interface and enabled to access stored information relating to cameras 10a -10c connected to the network. Hence, the camera managing device 14 may be a personal computer, a work station, a thin client, a smart phone, a tablet, etc. The camera managing device 14 may be arranged to by itself store the information relating to the cameras 10a-10c or it may be arranged to access and store data in an information server 16 being separate from the camera managing device 14. This information may alternatively or complementarily be stored in the cameras 10a-10c and may be accessed via the communication network 12. Said information related to the cameras 10a-10c is hereinafter referred to as settings information and may include any information related to the camera, e.g., any combination of information from the group of geographical position, viewing direction, white balance, frame rate, exposure settings, compression level, encoder settings, encoding format, transmission format, triggering events, settings for alarms, scheduling settings, etc.
ADACHI et al. (US 2018/0376078) teaches shooting system includes a plurality of cameras capable of capturing a subject that moves on a course from different directions, and a controller that receives a setting made by the user regarding a switch order of the plurality of cameras that temporally share continuous shooting of the subject that moves on the course, and switches output videos of the plurality of cameras in accordance with the set switch order (See Abstract).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697